Citation Nr: 0033668	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  98-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for right 
median nerve palsy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from June 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision which denied an 
increase in a 30 percent rating for right median nerve palsy.

In May 1998, the veteran requested a Travel Board hearing.  
This hearing was scheduled to take place in January 2000, but 
the veteran subsequently withdrew his request in a January 
2000 written statement.  He instead asked for a hearing 
before an RO hearing officer, which took place in June 2000.


FINDING OF FACT

The veteran's median nerve palsy of the right hand and wrist 
(major upper extremity), residuals of laceration, produces 
impairment which is equivalent to severe incomplete 
paralysis.  


CONCLUSION OF LAW

The criteria for a 50 percent for right median nerve palsy 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2000). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Marine Corps 
from June 1966 to October 1968.  Service medical records 
reflect that he is right handed.  In April 1967, he cut his 
right wrist on glass while home on liberty.  He sustained a 
laceration to his median nerve and surrounding muscles and 
tendons which affect the hand.  He underwent surgical repair 
of the laceration injuries.  Thereafter he had rehabilitation 
to improve right hand finger motion, and he had a period of 
limited duty.  Following a Medical Board and Physical 
Evaluation Board, the diagnoses were right median nerve palsy 
secondary to laceration; and limitation of motion of all 
fingers secondary to lacerations of the flexor carpi ulnaris, 
flexor carpi radialis and palmaris longus, flexor pollicus 
longus, flexor digitorum sublimus, 1, 2, 3, 4, flexor 
profundus index, milldle finger, complete, and partial to 
ring finger.  The Physical Review Council determined that the 
overall disability for residuals of the right hand/wrist 
disability was 30 percent under VA Code 8515 (median nerve 
paralysis); it was noted that such code involves loss of 
wrist and finger motion, and that a separate rating for a 
muscle injury would involve pyramiding of ratings.  The 
veteran was medically retired from service in October 1968 
due to his right hand/wrist disability.  

The veteran underwent a VA hand examination in August 1996.  
He reported that he was right hand dominant and that he 
worked in a warehouse.  Since the incident in service, he 
said, he had experienced weakness in his right hand and 
decreased range of motion and sensation to light touch.  
Physical examination revealed three major scars, one of which 
was centered over the lateral aspect of the radial styloid 
which extended both dorsally and volarly in an oblique 
fashion.  He had one scar in the mid palmar region which was 
approximately 3 cm long and another over the medial aspect of 
his ulnar, which was oblique and approximately 2 cm long.  
The veteran had full range of motion of his wrist and hand.  
He was able to make a fist although not with good strength 
and the veteran had decreased sensation at the tips of all of 
his hands.  He also had decreased sensation in the 
distribution of the palmar cutaneous branch of the medial 
nerve.  Bryant's and Finkelstein's tests were negative.  
There was no evidence of Tinel's sign or Phalen's sign.  An 
X-ray of the right hand revealed metallic density associated 
with the wrist and soft tissues of the palm of the right 
hand.  The skeleton itself appeared intact and joint spaces 
appeared reasonably well maintained.  There may have been a 
mild contraction deformity of the third digit which was not 
demonstrated to be well extended on the images submitted.  
Joint spaces were reasonably well maintained otherwise, with 
the exception of the first metacarpal phalangeal joint, where 
there were moderate degenerative changes seen.  

By a September 1996 rating decision, the RO granted service 
connection for median nerve palsy of the right hand, residual 
of laceration, and assigned a 10 percent rating.

VA medical records reflect that the veteran sought outpatient 
treatment in September 1996 for problems with his right hand.  
Upon examination, the veteran appeared in no acute distress.  
The right wrist revealed no effusion and there were several 
well-healed scars.  The assessment was old right hand injury, 
no acute problem, degenerative joint disease.  

By an October 1996 rating decision, the RO assigned a higher 
rating of 30 for the service-connected right hand disability, 
effective with the date of service connection.

The claims file also reflects that an EMG-nerve conduction 
velocity study was conducted in July 1997, which revealed, in 
part, no sensory response of the right median nerve (there 
was a motor response), right carpal tunnel syndrome, and a 
normal right ulnar nerve.  In August 1997, the veteran was 
seen at a VA clinic for right hand complaints.  Examination 
revealed decreased sensation in the median nerve, and thenar 
atrophy.  The veteran was unable to oppose his thumb.  There 
was a tender nodule scar area over the median nerve.  During 
a follow-up visit in November 1997, it was noted that an EMG 
had revealed advanced right carpal tunnel syndrome and a 
normal right ulnar nerve.  The veteran reported no change in 
his hand function or sensation.  Examination revealed thenar 
and hypothenar atrophy.  The veteran was again unable to 
oppose his thumb.  The scars from prior injury and surgery 
were again noted.  No active treatment was indicated, and it 
was further noted that surgery was not an option.  

The veteran underwent a VA hand examination in January 1998.  
It was noted that he was currently employed in a warehouse.  
He reported having limited use of his right dominant hand, 
and complained of pain awakening him at night.  He related 
that the pain was unrelieved by nonsteroidal medication.  The 
veteran also complained of limited range of motion of his 
hand and the inability to make a complete fist.  He also 
reported having decreased sensation over the fingertips of 
his long finger, index finger, and thumb.  The veteran stated 
that he was unable to grip heavy objects.  He also said he 
had intermittent wrist pain which he attributed to gout, 
which he had had for several years.  The veteran reported 
that he had been evaluated at a VA orthopedic clinic several 
times but was told that nothing further could be done for 
him.  

Upon examination, the veteran had a well-healed and nontender 
scar over the volar forearm extending from the ulnar middle 
forearm along the ulnar border, crossing the wrist crease 
towards the radial side of the forearm.  The veteran had 
wrist range of motion of 15 degrees of dorsiflexion, 25 
degrees of palmar flexion, 10 degrees of ulnar deviation, and 
5 degrees of radial deviation.  On full extension of his 
fingers, he had incomplete extension of his long finger at 
the PIP joint.  The veteran was unable to make a closed fist 
in all fingers, but worse so involving the long finger.  
Passively, he had 0 to 90 degrees motion at all 
metacarpophalangeal, PIP, and DIP joints.  Actively, the 
veteran had 0 to 90 degrees motion at all metacarpophalangeal 
joints and 0 to 75 degrees at all PIP joints (except the long 
finger PIP joint, where active flexion was 60 degrees).  The 
veteran had 15 degrees DIP flexion at all DIP joints.  The 
long finger could passively be corrected to neutral.  The 
veteran had full passive and active extension in his 
remaining hand joints.  He had decreased sensation over the 
distal tips of his long index finger and thumb and normal 
sensation in his ulnar digits.  The examiner also noted that 
the veteran had globally decreased motor strength along the 
median nerve distribution.  The veteran had good strength and 
radial and ulnar nerve distribution.  

The impression at the January 1998 VA examination was right 
median nerve palsy, status post laceration to forearm, with 
limited range of motion, decreased strength, and decreased 
sensation of the right hand.  Also noted were symptoms 
consistent with carpal tunnel syndrome. 
 
By a January 1998 rating decision, the RO confirmed the 30 
percent rating of the veteran's right hand disability.

In a May 1998 substantive appeal, the veteran asserted that 
as years have passed his right hand had gotten worse.  He 
reported that it sometimes took him 20 minutes to button his 
shirt to go to church, and that he had lost strength in the 
hand.  He said he had little feeling in the tips of three 
fingers, and asserted that his rating should be at least 50 
percent.  

The veteran testified at a hearing before an RO hearing 
officer in June 2000.  He reported that he had trouble 
straightening his fingers of the right hand and that he had a 
weakened grip.  He said he had problems picking up small 
objects such as needles, and that he had numbness in the tips 
of his middle finger, thumb, and index finger.  He testified 
that he could put a match up against the tip of his fingers 
but not feel it.  The veteran reported that he could work 
with large hand tools, but that he could not handle small 
tools.  He said he had trouble gripping a screwdriver because 
he did not have the strength.  At the time of the hearing, 
the veteran was able to make a partial fist but was unable to 
fully open and extend his fingers.  The veteran testified 
that he had trouble buttoning buttons.  He also indicated 
that he had trouble gripping while driving an automobile or 
operating equipment.   

The veteran said that if he hit his wrist against something, 
the pain was awful.  He also reported having a lot of pain in 
the wintertime.  The pain was not constant, according to the 
veteran, but occurred only when he struck his wrist against 
something.  Normally, the veteran testified, he did not have 
pain in his wrist.  He said that he primarily used his left 
hand, but he was still able to write with his right hand.  
The veteran reiterated that he was seeking a 50 percent 
rating.  He also asserted that he had a knot coming out of 
the inside of his right wrist.  He indicated that he could 
only move the bend the wrist down to about 15 degrees, and 
that he had almost no backward movement.  It was also noted 
during the hearing that there appeared to be some loss of 
muscle in the veteran's right palm when compared to the left.   

II. Analysis

The veteran has asserted that the 30 percent rating for his 
service-connected right median nerve palsy should be 
increased.  The file shows that the RO has properly developed 
the evidence on the claim for an increased rating, and there 
is no further VA duty to assist the veteran with his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's right median nerve palsy is evaluated under 38 
C.F.R. 4.124a, Code 8515, paralysis of the median nerve.  The 
veteran is right handed and the disability involves his major 
upper extremity.  Code 8515 provides that incomplete 
paralysis of the median nerve of the major upper extremity 
will be rated 30 percent when moderate and 50 percent when 
severe in degree.  A 70 percent rating will be assigned when 
there is complete paralysis of the median nerve of the major 
upper extremity, with the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, deffective opposition and abductio of the 
thumb at right angles to palm; flexion of wrist weakened; 
pain and trophic disturbances.

The recent medical evidence, including the latest VA 
examination, shows that there is overall decreased motor 
strength and loss of sensation due to the right median nerve 
injury.  There is limitation of motion of the fingers and 
wrist, and the veteran is unable to make a complete fist with 
all fingers.  A recent outpatient record notes some thenar 
atrophy and inability to oppose the thumb.  At his RO 
hearing, the veteran described impairment with use of his 
right hand, including difficulty handling small tools and 
inability to pick up or manipulate small objects.

After review of all the evidence, the Board finds there is a 
reasonable doubt that the veteran's median nerve palsy of the 
right hand (major upper extremity), residuals of laceration, 
produces impairment which is equivalent to severe incomplete 
paralysis, which warrants a 50 percent rating under Code 
8515.  Resolving such doubt in the veteran's favor, an 
increased rating to 50 percent will be assigned for the 
disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the medical evidence does not 
demonstrate complete paralysis of the median nerve, as 
described in Code 8515, and thus an even higher rating of 70 
percent under that code is not warranted.  The Board has 
considered alternatively rating the disability under other 
diagnostic codes (without violating the rule against 
pyramiding, 38 C.F.R. § 4.14), such as codes pertaining to 
muscle injury and limitation of motion of the fingers and 
wrist, but such would not result in an overall rating greater 
than the 50 percent rating the Board has assigned under Code 
8515.  The Board also notes that the veteran's right 
hand/wrist scars from the service injury and surgery are 
asymptomatic and do not warrant a separate compensable 
rating.  38 C.F.R. §§ 4.31, 4.118, Codes 7803, 7804.

In sum, an increased rating to 50 percent, but no higher, is 
warranted for right median nerve palsy.


ORDER

An increased rating, to 50 percent, for right median nerve 
palsy is granted.  




		
	L. W. Tobin
	Veterans Law Judge
	Board of Veterans' Appeals

 

